Citation Nr: 0508109	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back, including as secondary to service-connected 
disability.  

2.  Entitlement to a compensable evaluation for a fracture of 
the right pelvis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1943 to February 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita. Kansas.  

In June 2003 and again in July 2004, the Board remanded this 
claim to the RO for further development.  The case has been 
returned to the Board for further review.  

The issue of entitlement to a compensable evaluation for a 
fracture of the right pelvis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  Arthritis of the low back was not diagnosed in service or 
within the first post-service year, and a current low back 
disability is not shown to be related to service or to a 
service-connected disability.  


CONCLUSION OF LAW

Arthritis of the low back was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 110, 1112, 1113, 
1131,1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in July 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the July 2004 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also service connectable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Evidence

The veteran's service medical records are silent for 
complaints, a diagnosis or treatment for a low back 
disability.  A low back disability is first shown in the 
record in October 1978 in VA outpatient treatment records 
when the veteran complained of low back pain, which he stated 
he had tolerated over the years.  He complained of numbness 
from the L5-S1 region and into the lateral thigh.  X-rays 
showed slight narrowing with some lipping and osteo 
degenerative changes in the lumbar spine.  Examination showed 
some tenderness over the L5-S1 with some paravertebral muscle 
spasm.  In January 1979, the veteran reported having low back 
pain for 10 years.  Sacriolitis was diagnosed.  On VA 
examination in July 1982, osteoarthritis of the lumbar spine 
was diagnosed. On VA examination in January 1986, a VA 
examiner found arthralgia low back, probably secondary to 
unnatural gait.  

On VA examination in March 2003, the examiner indicated that 
he had reviewed the veteran's claims file.  The veteran's 
history was discussed.  The veteran complained of low back 
pain.  After examining the veteran, the examiner found that 
the veteran had moderate to severe degenerative arthritis of 
the lumbar spine most likely related o the veteran's age and 
not to the fracture that he sustained.  

The veteran underwent a VA fee basis examination in August 
2004.  The claims file was reviewed by the examiner.  The 
medical history was reviewed.  After examining the veteran, 
the examiner noted that recent X-rays showed degenerative 
disc disease of the lumbar spine.  The examiner stated that 
the veteran had complaints of low back pain in service, and 
that these were the results of activity at that time without 
treatment over a long period of time.  The examiner stated 
that he believed that the low back problems are not directly 
or specifically related to the fracture injuries that he had 
in 1944, but are due to aging changes.  

Discussion

Direct service connection

Absent a showing of a low back disability in service or of 
arthritis of the low back within the first post-service year, 
the currently diagnosed disorder cannot be found to be 
service connected on a direct basis.  While the veteran was 
treated for injuries sustained in a motor vehicle accident in 
service, no low back disability was diagnosed.  A low back 
disability is not shown in the record until 1978, many years 
after service and is not shown to be related to service.  As 
such, service connection on a direct basis is not warranted.  

Secondary basis

As to the secondary service connection claim, the Board's 
adjudicatory process includes the responsibility for 
determining the weight to be given to the evidence of record, 
including the authority to favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing 
medical evidence, the Board is "certainly free to discount 
the credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  

Here, it is noted that the veteran is service-connected for 
residuals of a fractured right leg and a fractured right 
pelvis and a VA examiner has opined in 1986 that the 
veteran's low back disability is probably secondary to an 
unnatural gait.  The Board notes that there is no indication 
that the claims file was reviewed in conjunction with the 
examination.  In addition, the opinion was speculative, and 
the examiner did not provide a rationale for the finding.  On 
the other hand, two medical examiners have opined that the 
veteran's low back disability is related to the aging process 
and not to any service connected disability.  Both indicated 
that the claims file was reviewed and the August 2004 
examiner offered rationale for his finding.  The Board thus 
finds these opinions to be more probative of the issue and 
therefore concludes that secondary service connection is not 
warranted.  

While the veteran argues that there is a relationship between 
his service connected disabilities and his low back disorder, 
he is a layperson and his opinion is not competent to provide 
the necessary nexus between the veteran's service-connected 
disability or his service and his low back disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Thus, service connection must be denied.  


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected disability is denied.  


REMAND

In July 2004, the Board remanded this claim to the RO for 
additional development.  The Board pointed out at that time 
that during the pendency of the veteran's claim the criteria 
for evaluating spinal disabilities was significantly revised.  
Diagnostic Code 5294 had provided that sacro-iliac injury be 
assigned a 10 percent disability rating if there was 
characteristic pain on motion.  A 20 percent evaluation was 
assigned if there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilaterally, in the 
standing position.  A 40 percent evaluation was assigned for 
severe injury with listing of whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Effective September 26, 2003, the rating scheme applicable to 
spinal disabilities was revised.  68 Fed Reg 51454-51458 
(August 27, 2003).  Now, The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent evaluation.  

Under this newly revised regulatory scheme normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. Each measurement of 
motion is to be rounded to the nearest five degrees.  68 Fed. 
Reg. at page 51457.

The Board requested that the veteran be re-examined so that 
his disability could be properly evaluated.  The veteran 
underwent a VA fee basis examination in August 2004.  The 
examination report does not indicate the combined range of 
motion in degrees as was requested by the Board.  In this 
regard, flexion is not noted in degrees, but rather as to 4 
inches from the floor.  In addition, the examiner further 
noted motion by way of extension, and left and right lateral 
tilt.  In order to fully evaluate the motion of the veteran's 
disability, the combined range of motion in degrees of 
flexion, extension, left and right lateral flexion and left 
and right rotation must be documented.  

In addition, the examiner did not address whether the veteran 
has findings in conjunction with the rating criteria or the 
findings regarding functional impairment, as requested by the 
Board.  Thus another VA examination is required to adequately 
evaluate the veteran's pelvic fracture disability.

1.  The RO should provide the veteran VA 
orthopedic examination to assess the 
severity of the veteran's service 
connected right pelvic fracture.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

All indicated tests, including X-rays 
should be performed.  The examiner should 
assess the severity of the veteran's 
service-connected pelvis fracture to 
include commenting on if there are muscle 
spasms or marked limitation on forward 
bending, loss of lateral spine motion, or 
narrowing or irregularity of joint space. 
Range of motion studies should be 
conducted and reported in degrees.  The 
examiner must measure flexion, extension, 
left and right lateral flexion and left 
and right rotation, and note if there is 
objective evidence of pain on motion.  
The examination should include an 
assessment of functional limitation 
resulting from pain, weakness, 
fatigability, loss of endurance or 
incoordination.  Any hip disability 
evident from the pelvis fracture should 
also be described in detail.  Complete 
rationale must be provided for any 
opinions or conclusions drawn.

The RO must make the claims file 
available for the examiner's review in 
conjunction with the examination and the 
examiner must indicate in the examination 
report that this has been accomplished.

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full. If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken. 38 C.F.R. § 4.2 (2003); Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After all of the above development 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) that includes consideration 
of the new criteria for evaluating spinal 
disabilities that became effective 
September 26, 2003 and given the 
opportunity to respond.  



After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


